Citation Nr: 0028794	
Decision Date: 10/31/00    Archive Date: 11/03/00

DOCKET NO.  96-00 047A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for generalized anxiety 
disorder.


REPRESENTATION

Appellant represented by:	James W. Stanley, Attorney


WITNESSES AT HEARINGS ON APPEAL

Appellant, M.F. and S.D.


ATTORNEY FOR THE BOARD

Bernie Gallagher, Counsel


INTRODUCTION

The veteran had active service from April 1966 to March 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in North Little 
Rock, Arkansas.  A rating decision in February 1995 
determined that new and material evidence had not been 
submitted to reopen a claim for service connection for a 
psychiatric disorder.  

In a decision in January 1999, the Board determined that new 
and material evidence had been submitted to reopen the claim 
for service connection for a psychiatric disorder.  The Board 
then remanded this issue for further development. 

The veteran testified at hearings at the RO in January and 
May 1995, July 1998, and June 1999.  Transcripts of these 
hearings are in the claims folder.

In the remand in January 1996, the Board referred to the RO 
the claim of clear and unmistakable error (CUE) in the rating 
decision in 1968 which had originally denied service 
connection for a psychiatric disorder.  In June 2000, the RO 
determined clear and unmistakable error was not involved in 
the August 1968 rating decision denying service connection 
for the psychiatric disorder.  However, a notice of 
disagreement has not been filed with this determination.


FINDING OF FACT

The veteran's generalized anxiety disorder had its onset 
during service.

CONCLUSION OF LAW

The veteran's generalized anxiety disorder was incurred 
during active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual background.

On the report of medical history at the time of service entry 
in April 1996, the veteran denied nervous trouble of any 
sort.  The psychiatric evaluation was clinically normal.  In 
January 1967, he complained that he had become nervous and 
that he had headaches.  He also claimed he was weak and 
wanted to sleep all of the time.  The impression was anxiety 
reaction.  

The veteran was hospitalized during February 1967 after he 
became ineffective at work and had made a number of 
appearances at the medical clinic.  He reported that he had 
had intermittent episodes of severe anxiety for approximately 
five years.  These episodes were characterized by free-
floating anxiety, feelings of depersonalization, and symptoms 
associated with hyperventilation, namely paresthesia, 
perioral numbness, etc.  Usually these spells would last for 
24 hours and then remit.  The veteran did not feel they were 
of particular importance and did not indicate he had them 
during his induction physical.  

In the Air Force, the veteran had tolerated stress rather 
poorly.  He made particular reference to the times when 
"people holler at me".  During hospitalization, he was 
essentially unremarkable.  He felt quite unadaptable to the 
stresses of military life.  The final diagnosis was anxiety 
reaction, chronic, moderate, manifested by anxiety and 
hyperventilation; predisposition, unknown; precipitating 
stress, routine military life.  The condition was found to 
have existed prior to service.  Later in February 1967, It 
was recommended that he be issued an honorable discharge.  

The veteran had a period of VA hospitalization from April to 
May 1968.  The discharge diagnosis was anxiety reaction, 
chronic, moderate, active on admission, in partial remission.  
Subsequently, beginning in July 1979, he had several VA 
psychiatric examinations which resulted in a diagnosis of 
anxiety disorder.  He also had a period of VA hospitalization 
in November 1984.  The psychiatric discharge diagnoses were: 
somatization disorder; dependent personality disorder.

The veteran testified at a hearing at the RO in January 1995.  
He maintained that he did not have psychiatric problems prior 
to service and that his psychiatric problems arose after he 
witnessed an accident after 10-11 months of service.  

The veteran testified at a hearing at the RO in May 1995.  He 
stated again that he did not have serious nervous problems 
prior to service and that his anxiety disorder began in 
service.

A private psychological report, dated in February 1996, is of 
record.  The psychologist reported that in January 1967, the 
veteran witnessed a an accident in which a truck on a jack 
stand with the wheels removed was hit by a fork-lift and 
knocked off the jacks.  As men were usually under it, he 
"knew" that someone was crushed under the truck.  He became 
very upset.  No one was under there.  Then one or two weeks 
later, a piece of hydraulic equipment dropped on a man's arm.  
The trauma resulted in a heart attack and the man later died.  
These incidents precipitated his emotional distress at a 
major level.  He also had some somatization since a fall from 
his bunk, with nausea and preoccupation with discomfort.  
However, these two events triggered the primary anxiety.  He 
was given medication and sent to the psychiatric ward, where 
he remained a few weeks. 

The psychologist  went on to report that the veteran then had 
anxiety since discharge from service.  His father 
substantiated the history of no emotional problems prior to 
service and that he was a dramatically changed man when he 
returned from service.  The veteran denied that he had 
nervous problems prior to service.    The psychologist opined 
that the veteran's history suggested that he did not have 
significant emotional distress prior to service but that he 
experienced incidents in service which precipitated an 
anxiety disorder that has continued.  The diagnoses were 
generalized anxiety disorder and somatization disorder.  
Schizoid and depressive personality traits were also noted.

In April 1996, the veteran's stepmother submitted a statement 
which indicated the veteran never had any nerve problems 
until service.

The veteran testified at a hearing at the RO in July 1988.  
He essentially repeated earlier testimony to the effect that 
his anxiety disorder began in service as a result of 
stressful incidents he witnessed.

The veteran received a VA psychiatric examination in March 
1999.  The examiner reviewed the veteran's claims file prior 
to the examination.  The veteran reported that he first 
started having nervous problems was in basic training in 
April 1966 when he hurt his knee and was off duty for 72 
hours.  Shortly thereafter, he got sick and began vomiting.  
He had no idea what it was about this incident that caused 
this anxiety.  The examiner's diagnosis was generalized 
anxiety disorder, with somatic preoccupation.  The 
psychiatrist commented that he believed the veteran's anxiety 
disorder did have its origin in service, although it was not 
clear exactly what specifically precipitated it.

The veteran testified at the RO in June 1999.  He essentially 
repeated his prior testimony.  

The veteran underwent another VA psychiatric examination in 
July 1999.  The veteran's claims folder was reviewed, 
including the Board remand.  The examination was conducted to 
specifically answer the question of reconciling an opinion 
given in the March 1999 examination concerning the time of 
onset of the psychiatric examination with other evidence 
including the history provided by the veteran suggesting that 
his disorder pre- existed service.  The examiner discussed 
this issue at some length with the veteran.  He denied a 
history of headaches or anxiety of any significance prior to 
service.  He reported he had worked for about three years for 
the Arkansas Democrat selling newspapers on street corners 
six days a week.  On the seventh day he ran paper routes. He 
also worked for a tree service and at the Shrine Circus.  He 
also worked in Barton Coliseum selling candy.  

The examiner indicated all of this suggested that the did not 
seem to have significant psychological difficulties which 
interfered with his ability to function.  He worked a number 
of jobs and apparently did fairly well on those jobs.  Based 
on this information, the examiner believed the most likely 
scenario was the veteran's anxiety disorder had its onset in 
service.  He believed the most appropriate diagnosis remained 
generalized anxiety disorder, with somatic preoccupation.

A report of a psychological evaluation, dated in May 2000, is 
of record.  The veteran was found to have a generalized 
anxiety disorder, by history, and by current objective 
psychological testing.  The etiology of the symptoms appeared 
to have had its inception during military service.  No 
disturbance of his psychological adjustment was noted prior 
to that.       


Legal Analysis.

As a preliminary matter, the Board finds that the appellant's 
claim is "well grounded" within the meaning of 38 U.S.C.A. § 
5107(a), particularly in view of the VA examination reports 
in March and July 1999.  That is, he has presented a claim 
which is plausible.  See Murphy v. Derwinski, 1 Vet. App. 78, 
81 (1990). Furthermore, the evidence is sufficient to decide 
the case.  The Board accordingly finds the duty to assist 
him, mandated by 38 U.S.C.A. § 5107, has been satisfied.

Service connection basically means that the evidence 
establishes that a particular injury or disease resulting in 
disability was incurred coincident with active service, or if 
pre- existing service, was aggravated therein.  38 U.S.C.A. 
§§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303(a) (1998).  
Service connection is established by presenting evidence of 
1) a current disability as provided by a medical diagnosis; 
2) evidence of incurrence or aggravation of a disease or 
injury in service as provided by either lay or medical 
evidence, as the situation dictates; and 3) a nexus, or link, 
between the in-service disease or injury and the current 
disability as provided by competent medical evidence. See 
Caluza v. Brown, 7 Vet. App. 498 (1995); see also 38 C.F.R. § 
3.303 (1998); Layno v. Brown, 6 Vet. App. 465 (1994); 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

Under VA law and regulations, a veteran with wartime service 
will be considered to have been in sound condition when 
examined, accepted and enrolled in service, except as to 
defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior thereto.  38 C.F.R. § 3.304(b) (1998).  
Determination of the existence of a pre-existing condition 
must be supported by contemporaneous evidence, or recorded 
history in the record, which provides a sufficient factual 
predicate to support a medical opinion.  See Miller v. West, 
11 Vet. App. 345, 348 (1998); Gahman v. West, No. 96-1303 
(U.S. Vet. App. June 4, 1999).

The presumption of soundness is rebutted by clear and 
unmistakable evidence that a disorder existed prior to entry 
into service.  38 U.S.C.A. §§ 1111 and 1132 (West 1991); 
38 C.F.R. § 3.304(b) (1998).  The Court of Appeals for 
Veterans Claims (Court) has held that the standard of proof 
for evidence to rebut the presumption of soundness is not 
evidence which is merely cogent and compelling, but evidence 
that is clear and unmistakable, that is, undebatable.  
Vanerson v. West, 12 Vet. App. 254, 261 (1999).  

In this case, a psychiatric disorder was not noted on 
induction, and, therefore, the veteran is presumed sound with 
respect to his psychiatric status.  Negative evidence on this 
point consists of history provided by the veteran in service.  
At that time, he reported what were characterized as 
intermittent and severe episodes of anxiety prior to service, 
and, based on this history, service physicians concluded that 
the anxiety disorder had pre- existed service.  Positive 
evidence on this point includes a number of clinical 
evaluations, VA and private, which concluded that the anxiety 
disorder had not pre- existed service.

The Board finds the positive and negative evidence to be of 
relatively equal probative weight with respect to whether a 
psychiatric disorder had pre- existed service.  Accordingly, 
it cannot be said that there exists the clear and 
unmistakable evidence necessary to rebut the presumption of 
soundness on induction.  This being the case, the Board 
concludes the veteran's anxiety disorder had its onset during 
service.


ORDER

Service connection for a generalized anxiety disorder is 
granted.



		
	NANCY I. PHILLIPS
	Veterans Law Judge
	Board of Veterans' Appeals



 

